DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  the claims require “determine whether the first storage node includes a starlet.” Examiner notes that this should refer to a “storlet.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bourges-Waldegg et al. (US Pre-Grant Publication 2006/0101422) in view of Andleman et al. (US Pre-Grant Publication 2016/0357806), in view of Yeddanapudi et al. (US Pre-Grant Publication 2015/0074672), in view of Warfield (US Pre-Grant Publication 2015/0244804), and further in view of Fritsch (US Pre-Grant Publication 2006/0236083).  
Bourges-Waldegg teaches a computer-implemented method for updating a copy of a data object stored on a storage node, the method being performed by a processor executing a middleware at a proxy node (see paragraphs [0067], which explains that the synchronization entity is middleware operating on a node), the method comprising:
determining an application category for the data object (see paragraphs [0067]-[0068]. A “writing” method call is monitored and applied. Thus, the category for the data object is a “modified” data object) 
wherein a plurality of copies of a data object are stored on a respective plurality of storage nodes (see paragraphs [0017] and [0078]), 
wherein the plurality of storage nodes perform heterogeneous processing activities (see paragraphs [0066]-[0068]. Each of the storage nodes may perform activities such as reading and writing on the data objects), and 
wherein a first subset of the plurality of storage nodes are dependent on a workflow of a second subset of the plurality of storage nodes (see paragraphs [0066]-[0068]. A write in a second subset of nodes (an originating node) is synchronized to a first subset of the remaining nodes. Thus, the remaining subset of nodes are “dependent” on a workflow of operations (or writes) on the originating node), 
…
determining a first processing activity that corresponds with the application category of the data object (see paragraphs [0067]-[0068] and [0078]. The specific modifications are “a processing activity” that is monitored and corresponds to “writing” method calls); 

updating the copy of the data object stored at the first storage node before updating a copy of the data object stored at a second storage node (see paragraphs [0067]-[0068] and [0078] and [0082]. Updates may be performed on the backup server before any offline updates, such as described in paragraph [0082]), 
wherein the second storage node is associated with the first processing activity in a second proportion, the second proportion being less than the first proportion (see paragraph [0082]. The node described as “Carl” is associated with the processing activity in a proportion less than the backup server, given that the backup server sends the update to “Carl.”) 
updating, based on the first priority, the copy of the data object (see paragraphs [0067]-[0068] and [0078] and [0082]). 
Bourges-Waldegg does not teach:
wherein one or more storage nodes of the plurality of storage nodes are located at a first geographic location, and one or more different storage nodes of the plurality of storage nodes are located at one or more geographic locations different from the first geographic location, 
wherein the application category is based on a metadata of the data object to be updated, 
selecting a first storage node … based on the application category of the data object, 
setting, responsive to the selection, a first priority for updating the a copy of the data object before updating other storage nodes at a second priority, 
the first priority based on an adjacency of the storage node to a first application running the first processing activity at a level above a middleware, and the first priority based on an adjacency of the storage node to a second application running a second processing activity at a level above middleware, 
wherein the second application running the second processing activity is dependent on the first application in an application workflow and
determining whether the first storage node includes a storlet; and 
wherein, in response to determining that the first storage node includes a storlet, the updating the copy of the data object stored at the first storage node includes transmitting a command to the storlet to pull an update for the data object to the first storage node. 
determining whether the first storage node includes a storlet; and 
wherein, in response to determining that the first storage node includes a storlet, the updating the copy of the data object stored at the first storage node includes transmitting a command to the storlet to pull an update for the data object to the first storage node. 
Andleman teaches: 
wherein one or more storage nodes of the plurality of storage nodes are located at a first geographic location, and one or more different storage nodes of the plurality of storage nodes are located at one or more geographic locations different from the first geographic location (see paragraphs [0017]-[0018]. Data centers containing storage nodes may be located in different locations);
setting, responsive to the selection, a first priority for updating the copy of the data object before updating other storage nodes at a second priority (see paragraph [0030]-[0031]. A priority may be set for updating copies of data stored on data nodes in the distributed database). 
the first priority based on an adjacency of the storage node to a first application running the first processing activity at a level above a middleware, and the first priority based on an adjacency of the storage node to a second application running a second processing activity at a level above middleware (see paragraph [0030]-[0031]. The priority for selecting nodes to update between nodes executing data update requests may be based on proximity, among other criteria including workload of the nodes using other applications), 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Bourges-Waldegg by Andleman, because Andleman provides distributed replicas such that there is no single point of failure in the system.  This will improve the security of Bourges-Waldegg by ensuring that no single location is subject to a disaster that would wipe out the data of Bourges-Waldegg. 
Yeddanapudi teaches: 
wherein the second application running the second processing activity is dependent on the first application in an application workflow (see paragraphs [0063]- [0065]. Job priority for a job may be based in part on a second processing activity dependent on a first processing activity. This dependency may be taken into account when prioritizing jobs). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Bourges-Waldegg by Yeddanapudi, because Yeddanapudi provides for further enhancements to determining a priority for updating data, as in Andleman. This will allow a user of Bourges-Waldegg modified by Andleman the ability to ensure that update priority more closely reflects the processing needs of a user of the storage nodes of Bourges-Waldegg. 
Warfield teaches: 
wherein the application category is based on a metadata of the data object to be updated (see paragraph [0089]. Data objects may be recognized as belonging to particular classes based on various metadata criteria), 
selecting a first storage node … based on the application category of the data object (see paragraphs [0075] and [0087]. Storage resources may be selected based on an analysis of the type of data), 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Bourges-Waldegg by Warfield, because Warfield provides for further analysis to recognize data that requires different storage processing using appropriate and specific data storage resources (see paragraph [0016]). This will help the system of Bourges-Waldegg ensure that updates and data units are allocated correctly through the storage nodes. 
Fritsch teaches: 
determining whether the first storage node includes a storlet (see paragraphs [0030]-[0033]. It is determined whether a terminal has an update script. An update script is functionally equivalent to a “storlet,” as described in Applicant’s specification); and 
wherein, in response to determining that the first storage node includes a storlet, the updating the copy of the data object stored at the first storage node includes transmitting a command to the storlet to pull an update for the data object to the first storage node (see paragraphs [0030]-[0033]. The update script may execute to pull an update to a data object). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Bourges-Waldegg by Fritsch, because Fritsch provides for asynchronous updates. This will assist Bourges-Waldegg in determining whether a client/server requires updated data because the client/server will be able to pull data after being notified of any updates. 

As to claim to 2, Bourges-Waldegg as modified teaches the method of claim 1, further comprising:
determining that a second processing activity depends on the first processing activity (see Bourges-Waldegg paragraphs [0079] - [0082]. An initial first processing activity is performed at a first node. After this, second processing activities mirroring the operations of the first process activity are executed on subsequent nodes); and 
updating a copy of the data object stored at a third storage node after updating the first storage node, wherein the second processing activity is associated with a third storage node of the plurality of storage nodes (see Bourges-Waldegg paragraphs [0079] - [0082]. A third storage node may update a data object in accordance with the processing activity at a first storage node).IN920150361US1 Page 45 of 51 

As to claim 3, Bourges-Waldegg as modified teaches the method of claim 2, wherein the third storage node is in a third geographic location different from the first geographic location (see Andleman paragraphs [0017]-[0018]). 

As to claim 5, Bourges-Waldegg as modified by Frisch teaches the method of claim 1 further comprising: 
determining whether the first storage node includes a storlet (see Frisch paragraphs [0024] and [0031]-[0033]. The system determines if there is an update script available. Bourges-Waldegg teaches the case in which there is no script); 
wherein, in response to determining that the first storage node does not include a storlet, the updating the copy of the data object stored at the first storage node includes transmitting the data object to the first storage node (see Bourges-Waldegg paragraphs [0079]-[0082]. Data is transmitted to the first storage node). 

As to claim 6, Bourges-Waldegg as modified teaches the method of claim 1, wherein the determining an application category for the data object includes receiving an interactive user input specifying the application category (see Bourges-Waldegg paragraph [0078]. A user may demand to edit a file). 

As to claim 7, Bourges-Waldegg as modified teaches the method of claim 1, wherein the first storage node is in a first geographic location and the second storage node is in a second storage location different from the first geographic location (see Andleman paragraphs [0017]-[0018]. The replicas may exist in different locations).

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bourges-Waldegg et al. (US Pre-Grant Publication 2006/0101422) in view of Andleman et al. (US Pre-Grant Publication 2016/0357806), in view of Warfield (US Pre-Grant Publication 2015/0244804), in view of Fritsch (US Pre-Grant Publication 2006/0236083).  

As to claim 8, Bourges-Waldegg teaches a system for updating a copy of a data object stored on a storage node, comprising: 
A proxy node having a processor and a memory, the memory storing a middleware (see paragraphs [0067], which explains that the synchronization entity is middleware operating on a node), the middleware including instructions executable by the processor to cause the processor to: 
determining an application category for the data object (see paragraphs [0067]-[0068]. A “writing” method call is monitored and applied. Thus, the category for the data object is a “modified” data object), 
wherein a plurality of copies of a data object are stored on a respective plurality of online storage nodes, wherein one or more online storage nodes of the plurality of online storage nodes are located at a first geographic location (see paragraphs [0066]-[0068]. The storage nodes are online, or running, when the system is operating), 
…
determine a first processing activity that corresponds with the application category of the data object (see paragraphs [0067]-[0068] and [0078]. The specific modifications are “a processing activity” that is monitored and corresponds to “writing” method calls); 
selecting a first online storage node of the plurality of storage nodes for updating a copy of the data object stored at the first online storage node based on the first storage node being associated with the first processing activity in a first proportion (see paragraphs [0067]-[0068] and [0079]-[0082]. Updates may be sent to a first node that is online, such as a backup server) … ;  and 
updating the copy of the data object stored at the online first storage node before updating a copy of the data object stored at a second online storage node (see paragraphs [0067]-[0068] and [0078] and [0082]. Updates may be performed on the backup server before any previously offline server becomes an online server, such as described in paragraph [0082]), 
wherein the second online storage node is associated with the first processing activity in a second proportion, the second proportion being less than the first proportion (see paragraph [0082]. The node described as “Carl” is associated with the processing activity in a proportion less than the backup server, given that the backup server sends the update to “Carl.”) 
updating, based on the first priority, the copy of the data object (see paragraphs [0067]-[0068] and [0078] and [0082]),
Bourges-Waldegg does not teach:
wherein one or more online storage nodes of the plurality of storage nodes are located at a first geographic location, and one or more different online storage nodes of the plurality of online storage nodes are located at one or more geographic locations different from the first geographic location, 
wherein the application category is based on a metadata of the data object to be updated, 
select a first online storage node … based on the application category of the data object;
determining whether the first storage node includes a storlet; 
wherein, in response to determining that the first storage node does not include a storlet, the updating the copy of the data object stored at the first storage node includes transmitting the data object to the first storage node. 
Andleman teaches: 
wherein one or more online storage nodes of the plurality of storage nodes are located at a first geographic location, and one or more different online storage nodes of the plurality of online storage nodes are located at one or more geographic locations different from the first geographic location (see paragraphs [0017]-[0018]. Data centers containing storage nodes may be located in different locations.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Bourges-Waldegg by Andleman, because Andleman provides distributed replicas such that there is no single point of failure in the system.  This will improve the security of Bourges-Waldegg by ensuring that no single location is subject to a disaster that would wipe out the data of Bourges-Waldegg. 
Warfield teaches: 
wherein the application category is based on a metadata of the data object to be updated (see paragraph [0089]. Data objects may be recognized as belonging to particular classes based on various metadata criteria), 
selecting a first storage node … based on the application category of the data object (see paragraphs [0075] and [0087]. Storage resources may be selected based on an analysis of the type of data), 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Bourges-Waldegg by Warfield, because Warfield provides for further analysis to recognize data that requires different storage processing using appropriate and specific data storage resources (see paragraph [0016]). This will help the system of Bourges-Waldegg ensure that updates and data units are allocated correctly through the storage nodes. 
Frisch teaches determining whether the first storage node includes a storlet (see paragraphs [0024] and [0031]-[0033]. The system determines if there is an update script available. Bourges-Waldegg teaches the case in which there is no script);
wherein, in response to determining that the first storage node does not include a storlet, the updating the copy of the data object stored at the first storage node includes transmitting the data object to the first storage node (see Bourges-Waldegg paragraphs [0079]-[0082]. Data is transmitted to the first storage node. Fitz teaches to make the determination, and Bourges-Waldegg combined with Fitz teaches this updating result). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Bourges-Waldegg by Fritsch, because Fritsch combined with Bourges-Waldegg provides for multiple options of how to receive updates. This will assist Bourges-Waldegg in determining the best way for a client/server to receive updated data because the client/server will be able to receive or pull data after being notified of any updates. 

As to claim to 9, Bourges-Waldegg as modified teaches the system of claim 8, wherein the middleware including instructions executable by the processor further cause the processor to:
determine that a second processing activity depends on the first processing activity (see Bourges-Waldegg paragraphs [0079] - [0082] and the rejection of claims 2-3); and 
update a copy of the data object stored at a third online storage node after updating the first online storage node, wherein the second processing activity is associated with the third online storage node of the plurality of online storage nodes (see Bourges-Waldegg paragraphs [0079] - [0082]),
and the third online storage node is in a geographic location different from the geographic location of the first online storage node (see Andleman paragraphs [0017]-[0018]).IN920150361US1 Page 45 of 51

As to claim 10, Bourges-Waldegg as modified by Fritsch teaches the system of claim 8, wherein the middleware including instructions executable by the processor further cause the processor to:
determining whether the first online storage node includes a storlet (see Fritsch paragraphs [0030]-[0033]. It is determined whether a terminal has an update script. An update script is functionally equivalent to a “storlet,” as described in Applicant’s specification); and 
wherein, in response to determining that the first online storage node includes a storlet, the updating the copy of the data object stored at the first online storage node includes transmitting a command to the storlet to pull an update for the data object to the first online storage node (see Fritsch paragraphs [0030]-[0033]. The update script may execute to pull an update to a data object). 

As to claim 12, Bourges-Waldegg as modified teaches the method of claim 1, wherein the determining an application category for the data object includes receiving an interactive user input specifying the application category (see Bourges-Waldegg paragraph [0078]. A user may demand to edit a file). 

As to claim 13, Bourges-Waldegg as modified teaches the system of claim 8, wherein the second online storage node and the proxy node are in a same geographic region (see Andleman paragraph [0017]-[0018] and [0030]-[0031]. The replicas may in close proximity).

As to claim 14, Bourges-Waldegg as modified teaches the system of claim 8, wherein the proxy node is a distinct node from the first and second online storage nodes (see Bourges-Waldegg paragraphs [0079] - [0082]).

Claims 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourges-Waldegg et al. (US Pre-Grant Publication 2006/0101422) in view of Andleman et al. (US Pre-Grant Publication 2016/0357806), in view of Yeddanapudi et al. (US Pre-Grant Publication 2015/0074672), in view of Warfield (US Pre-Grant Publication 2015/0244804). 
As to claim 1, Bourges-Waldegg teaches a computer-implemented method for updating a copy of a data object stored on a storage node, the method being performed by a processor executing a middleware at a proxy node (see paragraphs [0067], which explains that the synchronization entity is middleware operating on a node), the method comprising:
determining an application category for the data object (see paragraphs [0067]-[0068]. A “writing” method call is monitored and applied. Thus, the category for the data object is a “modified” data object) 
wherein a plurality of copies of a data object are stored on a respective plurality of storage nodes (see paragraphs [0017] and [0078]), 
wherein the plurality of storage nodes perform heterogeneous processing activities (see paragraphs [0066]-[0068]. Each of the storage nodes may perform activities such as reading and writing on the data objects), and 
wherein a first subset of the plurality of storage nodes are dependent on a workflow of a second subset of the plurality of storage nodes (see paragraphs [0066]-[0068]. A write in a second subset of nodes (an originating node) is synchronized to a first subset of the remaining nodes. Thus, the remaining subset of nodes are “dependent” on a workflow of operations (or writes) on the originating node), 
…
determining a first processing activity that corresponds with the application category of the data object (see paragraphs [0067]-[0068] and [0078]. The specific modifications are “a processing activity” that is monitored and corresponds to “writing” method calls); 
selecting a first storage node of the plurality of storage nodes for updating a copy of the data object stored at the first storage node based on the first storage node being associated with the first processing activity in a first proportion (see paragraphs [0067]-[0068] and [0079]-[0082]. Updates may be sent to a first node that is online, such as a backup server) … ;  and 
updating the copy of the data object stored at the first storage node before updating a copy of the data object stored at a second storage node (see paragraphs [0067]-[0068] and [0078] and [0082]. Updates may be performed on the backup server before any offline updates, such as described in paragraph [0082]), 
wherein the second storage node is associated with the first processing activity in a second proportion, the second proportion being less than the first proportion (see paragraph [0082]. The node described as “Carl” is associated with the processing activity in a proportion less than the backup server, given that the backup server sends the update to “Carl.”) 
updating, based on the first priority, the copy of the data object (see paragraphs [0067]-[0068] and [0078] and [0082]). 
Bourges-Waldegg does not teach:
wherein one or more storage nodes of the plurality of storage nodes are located at a first geographic location, and one or more different storage nodes of the plurality of storage nodes are located at one or more geographic locations different from the first geographic location, 
wherein the application category is based on a metadata of the data object to be updated, 
selecting a first storage node … based on the application category of the data object, 
setting, responsive to the selection, a first priority for updating the a copy of the data object before updating other storage nodes at a second priority, 
the first priority based on an adjacency of the storage node to a first application running the first processing activity at a level above a middleware, and the first priority based on an adjacency of the storage node to a second application running a second processing activity at a level above middleware, 
wherein the second application running the second processing activity is dependent on the first application in an application workflow and
determining whether the first storage node includes a storlet; and 
wherein, in response to determining that the first storage node includes a storlet, the updating the copy of the data object stored at the first storage node includes transmitting a command to the storlet to pull an update for the data object to the first storage node. 
determining whether the first storage node includes a storlet; and 
wherein, in response to determining that the first storage node includes a storlet, the updating the copy of the data object stored at the first storage node includes transmitting a command to the storlet to pull an update for the data object to the first storage node. 
Andleman teaches: 
wherein one or more storage nodes of the plurality of storage nodes are located at a first geographic location, and one or more different storage nodes of the plurality of storage nodes are located at one or more geographic locations different from the first geographic location (see paragraphs [0017]-[0018]. Data centers containing storage nodes may be located in different locations);
setting, responsive to the selection, a first priority for updating the a copy of the data object before updating other storage nodes at a second priority (see paragraph [0030]-[0031]. A priority may be set for updating copies of data stored on data nodes in the distributed database). 
the first priority based on an adjacency of the storage node to a first application running the first processing activity at a level above a middleware, and the first priority based on an adjacency of the storage node to a second application running a second processing activity at a level above middleware (see paragraph [0030]-[0031]. The priority for selecting nodes to update between nodes executing data update requests may be based on proximity, among other criteria including workload of the nodes using other applications), 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Bourges-Waldegg by Andleman, because Andleman provides distributed replicas such that there is no single point of failure in the system.  This will improve the security of Bourges-Waldegg by ensuring that no single location is subject to a disaster that would wipe out the data of Bourges-Waldegg. 
Yeddanapudi teaches: 
wherein the second application running the second processing activity is dependent on the first application in an application workflow (see paragraphs [0063]- [0065]. Job priority for a job may be based in part on a second processing activity dependent on a first processing activity. This dependency may be taken into account when prioritizing jobs). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Bourges-Waldegg by Yeddanapudi, because Yeddanapudi provides for further enhancements to determining a priority for updating data, as in Andleman. This will allow a user of Bourges-Waldegg modified by Andleman the ability to ensure that update priority more closely reflects the processing needs of a user of the storage nodes of Bourges-Waldegg. 
Warfield teaches: 
wherein the application category is based on a metadata of the data object to be updated (see paragraph [0089]. Data objects may be recognized as belonging to particular classes based on various metadata criteria), 
selecting a first storage node … based on the application category of the data object (see paragraphs [0075] and [0087]. Storage resources may be selected based on an analysis of the type of data), 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Bourges-Waldegg by Warfield, because Warfield provides for further analysis to recognize data that requires different storage processing using appropriate and specific data storage resources (see paragraph [0016]). This will help the system of Bourges-Waldegg ensure that updates and data units are allocated correctly through the storage nodes. 

As to claim to 16, Bourges-Waldegg as modified teaches the program product of claim 15, wherein program instructions executable by a processor further cause the processor to:
determine that a second processing activity depends on the first processing activity (see Bourges-Waldegg paragraphs [0079] - [0082] and the rejection of claims 2-3); and 
update a copy of the data object stored at a third storage node after updating the first storage node, wherein the second processing activity is associated with a third storage node of the plurality of storage nodes (see Bourges-Waldegg paragraphs [0079] - [0082]), and 
the third storage node is in a geographic location different from the geographic location of the first storage node (see Andleman paragraphs [0017]-[0018]).IN920150361US1 Page 45 of 51

As to claim 19, see the rejection of claim 6.
As to claim 20, see the rejection of claim 13.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bourges-Waldegg et al. (US Pre-Grant Publication 2006/0101422) in view of Andleman et al. (US Pre-Grant Publication 2016/0357806), in view of Yeddanapudi et al. (US Pre-Grant Publication 2015/0074672), in view of Warfield (US Pre-Grant Publication 2015/0244804), in view of Fritsch (US Pre-Grant Publication 2006/0236083). 

As to claim 17, Bourges-Waldegg as modified teaches the program product of claim 15, wherein the program instructions executable by a processor further cause the processor to: 
Bourges-Waldegg does not teach: 
determining whether the first storage node includes a storlet; and 
wherein, in response to determining that the first storage node includes a storlet, the updating the copy of the data object stored at the first storage node includes transmitting a command to the storlet to pull an update for the data object to the first storage node. 
Fritsch teaches: 
determining whether the first storage node includes a storlet (see paragraphs [0030]-[0033]. It is determined whether a terminal has an update script. An update script is functionally equivalent to a “storlet,” as described in Applicant’s specification); and 
wherein, in response to determining that the first storage node includes a storlet, the updating the copy of the data object stored at the first storage node includes transmitting a command to the storlet to pull an update for the data object to the first storage node (see paragraphs [0030]-[0033]. The update script may execute to pull an update to a data object). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Bourges-Waldegg by Fritsch, because Fritsch provides for asynchronous updates. This will assist Bourges-Waldegg in determining whether a client/server requires updated data because the client/server will be able to pull data after being notified of any updates. 

As to claim 18, Bourges-Waldegg as modified teaches the computer program product of claim 15, wherein the program instructions executable by a processor further cause the processor to: 
…
wherein, in response to determining that the first storage node does not include a storlet, the updating the copy of the data object stored at the first storage node includes transmitting the data object to the first storage node (see paragraphs [0079]-[0082]. Data is transmitted to the first storage node). 
Bourges-Waldegg determining whether the first storage node includes a storlet; 
Frisch teaches determining whether the first storage node includes a storlet (see paragraphs [0024] and [0031]-[0033]. The system determines if there is an update script available. Bourges-Waldegg teaches the case in which there is no script); 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Bourges-Waldegg by Fritsch, because Fritsch combined with Bourges-Waldegg provides for multiple options of how to receive updates. This will assist Bourges-Waldegg in determining the best way for a client/server to receive updated data because the client/server will be able to receive or pull data after being notified of any updates. 

Response to Arguments
Applicant’s remaining arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any grounds of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152